Citation Nr: 0328947	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  02-10 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date earlier than May 26, 2000, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel




REMAND

The veteran had service in the Army National Guard, with 
verified periods of active military service from August 7 to 
December 11, 1987, and from January 7 to October 3, 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which granted service connection for PTSD, 
with an effective date of May 26, 2000.  The veteran claims 
an earlier effective date is warranted.

The Board will remand this claim to ensure full and complete 
compliance with the enhanced duty-to-notify and duty-to-
assist provisions enacted by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In the context of an effective date claim, the 
Court has noted in recent non-precedential decisions that it 
is possible a claimant could provide VA with some evidence 
showing an earlier effective date is warranted if he or she 
were properly notified of what type of evidence would 
substantiate the claim.  Greenawalt v. Principi, No. 01-2041 
(U.S. Vet. App., Mar. 6, 2003); Hartman v. Principi, No. 02-
1506 (U.S. Vet. App., Aug. 18, 2003).  Although these non-
precedential decisions are not binding on VA, it is 
representative of how strictly the Court will review a case 
to determine whether there was compliance with the VCAA.

It cannot be said, in this case, that there has been 
sufficient compliance when the RO at no time sent a VCAA 
letter to the veteran notifying him of what was needed to 
substantiate his earlier effective date claim, what his 
responsibilities were with respect to the claim, and whether 
VA would assist him in any manner.  The Board notes a VCAA 
letter was sent in March 2001, but that addressed the then-
pending service connection claim, not the earlier effective 
date claim now on appeal.  Also, the statement of the case 
(SOC) issued on this claim in March 2002 failed to provide 
citation to the current version of 38 C.F.R. § 3.159, which 
regulation implemented the VCAA, despite the fact that this 
regulation was enacted several months earlier.  

For these reasons, the Board is constrained to remand this 
claim for compliance with the notice and duty-to-assist 
provisions contained in this law and to ensure the veteran 
has had full process of law.  

Accordingly, this case is remanded for the following:

The RO should review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed with respect to the 
claim for an effective date earlier than 
May 26, 2000, for the grant of service 
connection for PTSD.  In particular, 
ensure that the notification requirements 
and development procedures codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107, 
and the duty-to-assist regulations, found 
at 38 C.F.R. § 3.159, are fully complied 
with and satisfied.  Notify the veteran 
of what evidence, if any, he is to submit 
and what evidence VA will obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Inform him of the one-year 
time period for response to any 
38 U.S.C.A. § 5103 notice.  Also, the RO 
should provide the veteran with a copy of 
the current version of 38 U.S.C.A. 
§ 3.159.  Thereafter, this claim should 
be returned to the Board for further 
appellate review, if in order.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the veteran until further notice.  

This case must be afforded expeditious treatment.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

